PER CURIAM.
The appellant, James L. Aud, II, challenges certain costs imposed upon him as part of his sentence after he pled no contest to the charge of possession of cocaine. Appellant challenges a variety of costs which amounted to a total of $580. We find error, however, only in regard to two items of these costs. The court imposed a $300 drug fee and $25 in administrative court costs. These two items of costs were improperly imposed because the trial court did not set forth the statutory authority supporting these costs. Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995).
We, therefore, remand with instructions to strike these costs. The trial court may of course reimpose these costs if the proper statutory authority under which each cost is imposed is provided to appellant. See Reyes, *53655 So.2d at 112. We affirm the trial court in all other respects.
Remanded with instructions.
RYDER, A.C.J., and CAMPBELL and SCHOONOVER, JJ., concur.